■ FRANK, Acting Chief Judge.
George Jonas, pro se, has appealed from sentences imposed after convictions for two counts of burglary, grand theft, attempted burglary, and petit theft. Although Jonas claims multiple errors in the plea and sentencing process, we find only that his sentences for attempted burglary, grand theft, and petit theft need to be corrected.
Following a plea, the trial court sentenced Jonas as a habitual offender to concurrent terms of seventeen years for all offenses except the petit theft. For that crime he was sentenced to two months. The petit theft charge, however, improperly reflects habitual offender status and it should have been dismissed to conform with the plea agreement. For attempted burglary and grand theft, both third degree felonies, the trial court erroneously exceeded the ten-year maximum permissible under the habitual offender statute, section 775.084(4)(b), Florida Statutes (1993). See Townsend v. State, 604 So.2d 885 (Fla. 2d DCA 1992). On remand, the petit theft conviction in case number 93-1655CFA should be dismissed, and the sentences for grand theft in case number 93-1456CFA and attempted burglary in case number 93-1654CFA should be reduced to ten years.
Jonas’s other arguments are without merit. The failure to dismiss the petit theft charge *552does not constitute manifest injustice such that Jonas should be permitted to withdraw his plea. See Thomas v. State, 657 So.2d 51 (Fla. 2d DCA1995).
Reversed and remanded for the correction of sentences.
PARKER and FULMER, JJ., concur.